Citation Nr: 1513772	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease and degenerative disc disease.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Attorney


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for major depressive disorder and assigned a 10 percent rating effective September 20, 2011, granted service connection for lumbar spine degenerative disc disease and degenerative joint disease and assigned a 10 percent rating, effective September 20, 2011, granted service connection for service connection for scar, right mid back status post nevus excision and assigned a noncompensable rating effective September 20, 2011, granted service connection for seborrheic dermatitis and assigned a noncompensable rating effective September 20, 2011, denied service connection for hypertension, chronic fatigue syndrome, valley fever, obstructive sleep apnea, right bundle branch block, and skin cancer, and denied entitlement to TDIU.  

The Veteran filed a timely notice of disagreement with the initial ratings assigned for major depression, lumbar spine degenerative disc disease and degenerative disc joint disease, and seborrheic dermatitis, the denial of TDIU, as well as the denials of service connection for hypertension, chronic fatigue syndrome, obstructive sleep apnea, right bundle branch block and skin cancer.  

In a November 2012 statement, the Veteran withdrew his appeal of the issues of entitlement to service connection for skin cancer, sleep apnea, right bundle branch block, chronic fatigue syndrome, valley fever, and entitlement to an increased rating for seborrheic dermatitis.  Although it does not appear that the Veteran appealed the initial rating assigned for scar, right mid back status post nevus excision, the November 2012 statement also withdraws the appeal of that issue.  No statement of the case was issued on these issues and the Veteran did not file a substantive appeal with respect to these issues.  Therefore, they are not currently before the Board.  

In an April 2013 rating decision, the RO granted an increased rating of 30 percent for major depressive disorder, effective September 20, 2011.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his service-connected major depressive disorder and his lumbar spine degenerative disc/joint disease are more severe than contemplated by the currently assigned ratings.  

With respect to the major depressive disorder, the Veteran underwent VA examinations in April 2012 and March 2013.  The Veteran submitted a disability benefits questionnaire (DBQ) report completed by a private physician in June 2013.  The April 2012 examination report reflects the Veteran's statement that his relationship with his wife was great, and his relationships with his kids and grandchildren were excellent.  It was noted that he was in a band and had a few friends.  He reportedly resigned from his job in June 2006 because he had decreased efficiency due to his depression.  The examiner noted that the only symptoms that apply to the Veteran's major depressive disorder are depressed mood, disturbances of motivation and mood, and chronic sleep impairment.  The diagnosis was major depressive disorder, recurrent, chronic.  His Global Assessment of Functioning was noted to be 65.  The examiner opined that the Veteran's major depressive disorder results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The March 2013 VA mental health examination report reflects that the Veteran's major depressive disorder was in partial remission.  The Veteran reported having a good relationship with his wife.  The Veteran reported enjoying watching his grandchildren.  The Veteran reported a good relationship between himself and his kids and grandchildren, whom he sees about twice a week.  The Veteran also reported a good relationship with his siblings.  It was noted that the Veteran was in a band.  The band performs three to four times a month.  It was noted that the Veteran had not canceled a band or social engagement in the past year due to mental health symptoms.  The examiner noted that the only symptoms that apply to the Veteran's major depressive disorder are depressed mood, disturbances of motivation and mood, and chronic sleep impairment.  The examiner stated that there is no evidence of anhedonia, as indicated by the Veteran's interest in the band, his wife, and his grandchildren's activities.  The examiner opined that the Veteran's major depressive disorder results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The June 2013 DBQ form completed by a private physician (Dr. H.) notes that the Veteran's major depressive disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Dr. H. stated that the Veteran's private treatment records and VA examination reports were reviewed.  It was noted that the Veteran was asked to leave his job in June 2006 due to his inability to concentrate and complete tasks without errors.  It was around this time that his depression got worse.  Dr. H. noted that the following symptoms apply to the Veteran's major depressive disorder:  depressed mood, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impairment of short and long term memory, flattened effect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like setting, inability to establish and maintain effective relationships, and neglect of personal hygiene.  Dr. H. further noted that the Veteran suffers from sexual dysfunction, cannot get a full night's sleep, naps frequently, and as a result is prevented from maintaining employment.  The physician stated that the Veteran's depressive symptoms are severe and do not respond well to treatment.  They severely impact his social and occupational functioning.  Dr. H. opined that the Veteran is unable to maintain gainful employment based on his level of symptoms.  His lethargy caused by the depression and sleep impairment prevent him from working.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  In this case, the medical evidence shows a worsening of the Veteran's depression symptoms.  Therefore, remand is appropriate to determine the current level of severity of the Veteran's service-connected major depressive disorder.

Additionally, the Board notes that Dr. H. indicated, in the June 2013 DBQ, that the opinion was based, in part, on the private medical records of the Veteran's treatment by Dr. H. since 1993.  Unfortunately, a review of the record reflects that the private records from Dr. H. in the claims file are only dated through March 2010.  As such, on remand, up-to-date private medical records should be obtained.  

With respect to the Veteran's claim for an increased initial rating for his lumbar spine disability, the most recent VA examination pertinent to the Veteran's lumbar spine was conducted in April 2012.  In the Veteran's representative's August 2013 written statement, it was requested that if a higher rating could not be assigned on the current record that the case be remanded for a new VA examination.  It was further noted that in October 2012 the Veteran underwent a CT exam of the spine, which reflects much more extensive degeneration to the spine.  Under the circumstances, the Board finds that a remand for a new VA examination is necessary to assess the current severity of the lumbar spine disability.    

With respect to the claim of entitlement to service connection for hypertension, the Veteran, through his representative, has submitted a few medical journal articles which discuss the correlation between depression and hypertension.  In addition, the Veteran underwent a VA examination in April 2012.  The report of that examination reflects that there was no evidence of hypertension in service or within one year of service and there is no medical relationship between the previously diagnosed right bundle branch block and the current hypertension.

The Board notes that the VA examiner did not provide an opinion as to whether the Veteran's hypertension is etiologically related to service or whether it was caused or aggravated by the service-connected major depressive disorder.  As such, a remand is required in order to obtain such an opinion.  

Finally, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the increased rating issues being remanded, and as such, it must be deferred pending the development requested on remand pursuant to the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to 'appropriate first-line officials' for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

The Veteran is currently service-connected for major depressive disorder, rated at 30 percent; degenerative joint disease and degenerative disc disease of the lumbar spine, rated at 10 percent; degenerative joint disease of the right knee, rated at 10 percent; scar, right mid back status post nevus excision, rated as noncompensable; and seborrheic dermatitis, rated as noncompensable.  The combined evaluation for his service-connected disabilities is currently 40 percent.  As such, the Veteran does not meet the schedular requirements for a TDIU.  However, it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16(b).  Significantly, however, as noted above, even if the Veteran is rendered unemployable due to his service-connected disabilities, the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. at 10.  As referral VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) has not occurred in this case, the Board is precluded from granting a TDIU at the present time.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide authorization for VA to obtain all current treatment records from Dr. H., dating from March 2010 to the present.  After receiving the completed authorization, undertake all appropriate efforts to obtain these private treatment records.  In light of 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

2.  Complete any additional evidentiary development necessary to adjudicate the Veteran's claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected major depressive disorder.  The claims folder must be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with the rating criteria, including providing a global assessment of functioning (GAF) score.

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's service-connected disabilities alone or in concert, irrespective of age or non service-connected disabilities, render him unable to secure of follow a substantially gainful occupation.

A complete rationale must be provided for any opinion 

4.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected degenerative disc disease and degenerative joint disease of the lumbar spine.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected lumbar spine disorder must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

5.  Return the claims file to include a copy of this remand to the April 2012 VA heart conditions examiner, if available, in order to obtain addendum opinions.

The examiner must review the claims file, to include the service treatment records, the Veteran's lay statements and the three medical journal articles that the Veteran submitted through his representative (regarding the relationship between depression and hypertension).

The examiner must provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's hypertension is etiologically related to active service.

The examiner must provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's hypertension is aggravated by (permanently worsened beyond normal progression of the disorder) his service-connected psychiatric disability.  

Hypertension is considered to have been "aggravated by" the service-connected psychiatric disorder if the psychiatric disorder permanently worsens hypertension beyond its normal progression. 

If the examiner finds that the hypertension is aggravated by the service-connected psychiatric disability, the examiner should quantify the degree of aggravation if possible.  

The examiner must provide a clear rationale for any stated opinion.

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).

7.  If, in the course of adjudicating the TDIU claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

8.  After the above actions have been completed, if the Veteran's claims remain denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




